 378DECISIONSOF NATIONALLABOR RELATIONS BOARDFollettCorporation;Wilcox&FollettCompany, Follett College Book Company,andFollettLibraryBook Company,Operating Divisions of Follett Corporation;Follett Publishing Company; and AmericanPublishersCorporationandRetail,Wholesale and Department Store Union(RWDSU),AFL-CIO. Case 13-CA-7613.May 5,1967DECISION AND ORDERUpon a charge filed by Retail, Wholesale andDepartment Store Union (RWDSU), AFL-CIO,herein called the Union or Charging Party, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 13,issuedhiscomplaint,datedOctober 26, 1966,againstFollettCorporation;Wilcox& FollettCompany, Follett College Book Company, andFollett Library Book Company, Operating Divisionsof Follett Corporation; Follett Publishing Company;and American Publishers Corporation, hereinafterreferred to as the Respondent or the Employer,alleging that the Respondent had engaged in andwas engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1)and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before a TrialExaminer were duly served upon the Respondentand the Charging Party.With respect to the unfair labor practices, thecomplaint alleges, in substance, that on or aboutAugust 12, 1966,1 the Union was duly certified by theBoard," as the exclusive bargaining representative ofRespondent'semployees in the unit foundappropriate and that, since on or about August 12and September 30, Respondent has refused torecognize or bargain with the Union as suchexclusive bargaining representative, although theUnion has requested it to do so. On November 14,Respondent filed its answer denying that the unit asdescribedwas appropriate and denying that amajority of its employees designated the Union astheir representative, although admitting a Board-conductedelectionand certification.As anaffirmative defense, Respondent claims that thecertificationwas invalid because of allegedobjectionable conduct by the Union immediatelyprior to the election. Respondent admits the Union's'All dates hereafter refer to 1966unlessotherwise specified2See, Decision on Review and Certification of Representative,Case 13-RC-10758, 160 NLRB 5063The Employer's requestfor oralargumentis hereby denied asthe complaint and answer and entire record, including briefs,adequately present the issues and positions of the partiesThe Employer also has requested, througha subpeona ducestecum,allaffidavits,memoranda,and correspondence of theBoard relating to Case 13-RC-10758 The General Counsel filed apetition to revoke the subpena Under the rule enunciated by theBoard inRa-Rich Manufacturing Corporation,121NLRB 700,request to bargain, and that, since on or aboutSeptember 30, it has refused to do so.On November 21, the General Counsel filed withthe Board a motion to transfer proceedings to theBoard and a motion for summary judgmentrequesting, in view of the admissions contained inthe Respondent's answer, that the allegations of thecomplaint be found to be true and that the Boardmade findings of fact and conclusions of law inconformity with the allegations of the complaint. OnNovember 25, the Board issued an order grantingmotion and transferring proceedings to the Boardand a notice to show cause, transferring the presentproceeding to itself. Thereafter, Respondent filed aresponse to order to show cause and an answer tomotion for summary judgment,3 and a brief insupport thereof, contending that it is entitled to ahearing in support of its affirmative defense relatingto the issues resolved against Respondent in theprior representation case and claiming it couldintroduce evidence which was unavailable to it at thetime of the related representation proceedings. Forthe reasons set forth below, the Board finds no meritin the Respondent's position, and grants the GeneralCounsel's motion for summary judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTFollett Corporation;Wilcox & Follett Company,Follett College Book Company, and Follett LibraryBook Company, Operating Divisions of FollettCorporation;FollettPublishingCompany; andAmerican Publishers Corporation each are, andhave been at all material times herein, corporationsduly organized under, and existing by virtue of thelaws of the State of Illinois and are affiliatedbusinesseswithcommon officers, ownership,directors,and operatorswhich formulate andadminister a common labor policy. Each corporationat all material times herein maintained its principalplaceofbusinessat1000WestWashingtonBoulevard, Chicago, Illinois, and all constitute asingle-integrated business enterprise.During theRespondent is only entitled to pretrial statements or affidavits ofwitnesses after declarants have testified at a hearing. See Rulesand Regulations, Series 8, as amended, Sec 102 118 Moreover, itwould appear that the documents subpenaed by Respondent arepart of the General Counsel's work records which are not materialin the instant case, and can,contrary to the Board's practice, onlybe used to relitigate matters disposed of in the representationcaseFrito-Lay, Inc ,161 NLRB 950, and cases cited in fn 5herein.Accordingly, we hereby grant the General Counsel'spetition to revoke the subpena164 No. 47 FOLLETT CORPORATION379calendar year 1965, Respondent sold, transferred,and delivered from its principal place of business inChicago, Illinois, goods and materials valued inexcess of $1 million directly to States other thanIllinois.Respondent admits, and we find, that Respondentis,and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDRespondentadmits,andwe find,Retail,Wholesale and Department Store Union (RWDSU),AFL-CIO, is a labororganizationwithin themeaningof Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESPursuant to a petition filed November 17, 1965,theRegionalDirector forRegion 13 issued aDecision and Direction of Election on February 14,1966, directing an election in a unit of Respondent'semployees. Thereafter, an election by secret ballotwas conducted under the direction and supervisionof the Regional Director for Region 13 on March 16,in which the Union received a majority of the validballots.Timely objections to conduct affecting the resultsof the election were filed on March 22, by theEmployer. On April 15, the Regional Director issuedaSupplementalDecisiononObjectionsandDirection of Second Election in which he sustainedtheEmployer'sobjections to conduct of theCharging Party affecting the election results, set theelection aside, and directed a second election.Thereafter, the Charging Party filed a request forreview with the Board entitled "exceptions" whichthe Board granted. On August 12, the Board issueditsDecisiononReview and Certification ofRepresentative, in which the Board, contrary to theRegionalDirector,overruled theRespondent'sobjections to the election, and certified the ChargingParty as the exclusive bargaining representative ofthe employees in the appropriate unit.4By letter dated August 15, the Charging Partyrequested negotiations with the Employer. TheEmployer then filed a motion for reconsideration ofBoard's Decision on Review and Certification ofRepresentative, which was denied by the Board.Subsequently, by letter dated September 26, theCharging Party again requested Respondent tobargain. The Respondent admittedly declined, andhas continued to decline, to bargain with theCharging Party since that time, in order thatRespondentmight test the Board's rulings andDecisions in the representation case.Respondentraises,asadefense in thisproceeding,issues asto the appropriateness of theunit and the Union's preelection conduct whichallegedly affected the Union's majority status. As anaffirmativedefense,Respondentagainraisesobjections as to the Union's preelection conduct. Initsbrief in support of response to order to showcause, Respondent claims it is entitled to a hearingto show, in fact, that its objections to the electionhave merit and to introduce, as newly_ discoveredevidence, that the Union's alleged preelectionmisconduct, in fact,misledemployeesandinfluenced their vote.The Board and Courts have stated numeroustimesthat in the absence of newly discovered orpreviously unavailable evidence,issueswhich wereor could have been raised in a related representationproceeding may not be relitigated in an unfair laborpractice proceeding.5 Here, the question of theappropriateunitwasbeforetheBoardonRespondent's request for review which was denied.Similarly, Respondent's affirmative defenses raisethe same objections already decided by the Board inthe related representation proceeding, as doesRespondent's denials of majoritystatusbased on itsobjections to the election.6 As it is apparent thatRespondent only seeks to relitigate in this unfairlaborpracticeproceedingmattersalreadydetermined in the representation case, we shallgrant the General Counsel's motion for summaryjudgment.Accordingly, we find that the Union was dulycertified by the Board as the collective-bargainingrepresentative of the employees of the Respondentin an appropriateunit,and that the Union at all timessince August 12, 1966, has been and now is theexclusivebargaining representative of all theemployees in such unit, within the meaning ofSection 9(a) of the Act.We further find thatRespondent has, since September 30, 1966, refusedtobargain collectivelywith the Union as theexclusive bargaining representative of its employeesin the appropriateunit,and that, by such refusal, theRespondent has engagedin and is engagingin unfairlabor practices within themeaningof Section 8(a)(5)and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth insection III, above, occurring in connection with the'See 160 NLRB 5065PittsburghPlateGlass Company v. N L R.B ,313 U S 146,Fnto-Lay Inc,161 NLRB 950,Collins & Atkman Corporation,160 NLRB 1750;Untied States Rubber Company,155 NLRB 1298.6We also find no merit in Respondent's assertion that it isentitled to a hearing to present newly discovered and previouslyunavailableevidenceTheonly"previouslyunavailableevidence" Respondent claims to present would be evidence thatemployees were in fact misled by the Union's preelectionhandbills.However, we have previously found that the allegedmisrepresentations were insubstantial,and did not constitutesubstantial departures from the truth Such a claim of previouslyunavailable evidence,in this instance,isonly an attempt torelitigateissuesraisedonobjections in the underlyingrepresentation case. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's operations described in section I,above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and(1) of theAct, we shall order that it ceaseand desist therefrom,and, upon request,bargaincollectivelywith the Union as the exclusiverepresentative of all employees in the appropriateunit and, if an understanding be reached, embodysuch understanding in a signed agreement.CONCLUSIONS OF LAW1.FollettCorporation;Wilcox& FollettCompany, Follett College Book Company, andFollett LibraryBook Company, Operating Divisionsof Follett Corporation;Follett Publishing Company;and American Publishers Corporation,constitute asingle-integratedbusiness enterprise and is anemployer engaged in commerce within the meaningof Section 2(6) and(7) of the Act.2.Retail,Wholesale and Department Store Union(RWDSU), AFL-CIO,is a labor organization withinthe meaning of Section2(5) of the Act.3.All full-time and regular part-time warehouseemployees,includingshippingandreceivingemployees,maintenanceemployees,mailroomemployees,and plant clericals at Respondent'sChicago,Illinois,facility,excludingallofficeclericals, salesmen,buyer-salesmen,guards, outsidetruckdrivers,temporaryemployees,andallsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.On August 12, 1966,and at all times thereafter,the above-named labor organization has been and isthe certified and exclusive representative of allemployees in the aforesaid appropriate unit for thepurposes of collective bargaining within the meaningof Section9(a) of the Act.5.By refusing on or about September 30, and atall times thereafter,to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of the employees ofRespondent in the appropriate unit,Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and(1) of theAct.6.Theaforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and(7) of the Act.Relations Board hereby orders that the Respondent,FollettCorporation;Wilcox& FollettCompany,Follett College Book Company,and FollettLibraryBook Company,OperatingDivisions of FollettCorporation;FollettPublishingCompany; andAmerican Publishers Corporation,Chicago, Illinois,their officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with Retail,Wholesale and Department Store Union(RWDSU),AFL-CIO,as the exclusive and duly certifiedbargaining representative of its employees in thefollowing appropriate unit:All full-time and regular part-time warehouseemployees,including shipping and receivingemployees,maintenance employees,mailroomemployees,and plant clericals at Respondent'sChicago, Illinois, facility, excluding all officeclericals, salesmen,buyer-salesmen,guards,outside truckdrivers,temporary employees, andall supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed to them by Section 7 of theAct.2.Take the following affirmative action which theBoard finds will effectuate the policiesof the Act:(a)Upon request,bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit asfound above and, if an understanding is reached,t;mbody such understanding in a signed agreement.(b)PostatRespondent'sChicago,Illinois,facilities,copies of the attached notice marked"Appendix."7Copies of said notice,to be furnishedby the Regional Director for Region 13, after beingduly signed by Respondent's representative, shall,be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter,inconspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken byRespondent to insure that said notices are notaltered,defaced,or covered by any other material.(c)Notify said Regional Director for Region 13, inwriting, within 10 days from the date of this Decisionand Order, what steps have been taken to complyherewith.r In the event that this Order is enforced by a decree of aUnited States Court of Appeals, there shall be substituted for thewords "a Decision and Order" the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that: FOLLETT CORPORATIONWE WILL bargain collectively,upon request,with Retail,Wholesale and Department StoreUnion (RWDSU), AFL-CIO, as the exclusivebargaining representative of all employees inthe bargaining unit described below, concerningrates of pay, wages, hours of employment, andother conditions of employment, and, if anunderstanding is reached, embody the 'same in asigned agreement. The bargainingunitconsistsof:Allfull-timeandregularpart-timewarehouse employees, including shippingand receiving- employees,maintenanceemployees,mailroomemployees, and plantclericals at Respondent's Chicago,Illinois,facility,excludingallofficeclericals,salesmen,buyer-salesmen,guards, outsidetruckdrivers, temporary employees, and allsupervisors as defined in the Act.WE WILL NOT refuseto bargaincollectively asaforesaid, nor will we, in any like or relatedmanner, interfere with,restrain,or coerce ouremployees in the exercise of the right to bargaincollectively through said Union.DatedBy381FOLLETT CORPORATION;WILCOX& FOLLETTCOMPANY, FOLLETTCOLLEGE BOOKCOMPANY, AND FOLLETTLIBRARY BOOK COMPANY,OPERATING DIVISIONS OFFOLLETT PUBLISHINGCOMPANY; ANDAMERICAN PUBLISHERSCORPORATION(Employer)(Representative)(Title)Thisnotice must remainposted for 60 consecutivedays from the date of posting,and must not bealtered, defaced, or covered by anyother material.If employees haveany questionconcerning thisnotice orcompliancewith itsprovisions, they maycommunicatedirectlywith the Board'sRegionalOffice, 881 U.S. Courthouse and Federal OfficeBuilding,219 S.DearbornStreet, Chicago,Illinois60604, Telephone 828-7570.